 

LightPath Technologies, Inc 10-Q [lpth-10q_093014.htm]

 



Exhibit 10.1

 

AMENDMENT AND ASSIGNMENT OF



SECURITIES PURCHASE AGREEMENT

 

THIS AMENDMENT AND ASSIGNMENT OF SECURITIES PURCHASE AGREEMENT (this
“Amendment”) is dated as of this 25th day of September, 2014, by and between
LightPath Technologies, Inc., a Delaware corporation (the “Company”), Pudong
Science & Technology (Cayman) Co., Ltd. (“Pudong”), and Pudong Science &
Technology Investment (Cayman) Co., Ltd. (“Pudong Investment”).

 

WHEREAS, the Company and Pudong entered into that certain Securities Purchase
Agreement dated April 15, 2014 (the “SPA”), pursuant to which the Company agreed
to sell to Pudong and Pudong agreed to purchase shares of the Company’s Class A
common stock, par value USD$0.01 per share, upon satisfaction of certain closing
conditions, including receipt of certain governmental approvals;

 

WHEREAS, the Company and Pudong desire to amend and modify the SPA to (i) cap
Pudong’s beneficial ownership of the Common Stock to 14.9%; (ii) extend the
Restricted Period (as defined in the SPA); and (iii) delete certain permissive
language in Section 4.10 of the SPA; and

 

WHEREAS, Pudong desires to assign the SPA, as amended hereby (the “Agreement”),
and all right, title, interest and obligations therein, to Pudong Investment and
Pudong Investment desires to assume all of Pudong’s right, title, interest and
obligations under the SPA.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties hereby agree to the following:

 

1. Recitals; Defined Terms. The recitals set forth above are incorporated herein
by this reference. Capitalized terms not expressly defined in this Amendment
shall have the meanings ascribed to them in the SPA.

 

2. Amendments. The SPA is hereby amended as follows:

 

(a) Section 2.1 is hereby amended by changing the reference to “19.9%” to
“14.9%”.

 

(b) Section 3.2(n) is hereby amended by changing the reference to “19.9%” to
“14.9%”.

 

(c) Section 4.9 is hereby amended by changing the references to “19.9%” to
“14.9%”.

 

(d) The first sentence of Section 4.10 is hereby deleted in its entirety and
replaced with the following: “Purchaser agrees that until the next business day
after the 2018 Annual Meeting of the Company’s stockholders (the “Restricted
Period”) Purchaser will not:”.

 

3. No Other Changes. Except as expressly provided by this Amendment, no part of
the SPA is in any way altered, amended or changed. In the event of any
inconsistency between the SPA and this Amendment, the terms of this Amendment
shall supersede and control to the extent of any such inconsistency.

 

4. Assignment and Assumption. Pudong hereby assigns to Pudong Investment all of
Pudong’s right, title, interest and obligations, in and to the Agreement and
Pudong Investment hereby accepts the foregoing assignment, assumes the Agreement
and agrees to timely perform all of Pudong’s obligations under the Agreement,
whether such obligations arose before or after execution of the SPA or this
Amendment. By accepting assignment of the Agreement, Pudong Investment hereby:
(a) approves and accepts the Agreement; (b) states that all of the
representations and warranties made by Pudong as Purchaser in the Agreement are
true and correct as applied to Pudong Investment and such representations and
warranties are hereby republished by Pudong Investment, in favor of the Company,
as the representations and warranties of Pudong Investment; and (c) agrees to be
bound by all covenants applicable to Purchaser in the Agreement.

 

 

 



 

5. Consent to Share Transfer. Notwithstanding the provisions of Section 4.12 of
the SPA, the Company hereby irrevocably acknowledges and consents to the
transfer of 1,339,236 shares of the Company’s Class A common stock from Pudong
to Pudong Investment.

 

6. Further Assurances. Each party agrees to execute and deliver to the other
party or parties such further documents or instruments as may be reasonable and
necessary in furtherance of the performance of the terms, covenants and
conditions of the Agreement, including the assignment thereof.

 

7. Interpretation. This Amendment shall be binding upon and inure to the benefit
of the parties hereto, and their respective successors and assigns. Whenever
possible, each provision of this Amendment shall be interpreted in such a manner
as to be effective and valid under applicable law, but if any provision of this
Amendment shall be prohibited by or invalid under such law, the remainder of the
terms, provisions, covenants and restrictions set forth herein shall remain in
full force and effect and shall in no way be affected, impaired or invalidated,
and the parties hereto shall use their commercially reasonable efforts to find
and employ an alternative means to achieve the same or substantially the same
result as that contemplated by such term, provision, covenant or restriction.
This Amendment shall be governed by and construed in accordance with the laws of
the State of Florida. If a translation of this Amendment is made by or provided
to Pudong or Pudong Investment, to the extent of any conflict between the
translated version and this English version, then the English version shall
control.

 

8. Counterparts. This Amendment may be executed in two or more counterparts,
each of which shall be deemed an original and all of which together shall
constitute but one and the same instrument. The signatures to this Amendment
need not be all on a single copy of this Amendment, and may be facsimiles or
electronic scans rather than originals, and shall be fully as effective as
though all signatures were originals on the same copy.

 

[SIGNATURES ON FOLLOWING PAGE]

 

 

 

IN WITNESS WHEREOF, the parties have executed this Amendment on the day and year
first above written.

 



        LIGHTPATH TECHNOLOGIES, INC.                   By:

/s/ J. James Gaynor 

      J. James Gaynor, President & Chief Executive Officer                    
PUDONG SCIENCE & TECHNOLOGY (CAYMAN) CO., LTD.                     By:

/s/ Zhu Xudong

      Dr. Zhu Xudong, Director               PUDONG SCIENCE & TECHNOLOGY
INVESTMENT (CAYMAN) CO., LTD.           By:

/s/ Zhu Xudong

      Dr. Zhu Xudong, Director      



 



 

 

 



